COURT OF APPEALS OF VIRGINIA


Present:    Judges Bray, Annunziata and Frank


EMMETT JOHNSON JAFARI
                                             MEMORANDUM OPINION*
v.   Record No. 2024-99-2                         PER CURIAM
                                              DECEMBER 28, 1999
CRATER YOUTH CARE COMMISSION
 AND VIRGINIA MUNICIPAL GROUP
 SELF-INSURANCE ASSOCIATION


           FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

             (Emmett J. Jafari, pro se, on brief).

             (Ralph L. Whitt, Jr.; Michael P. Del Bueno;
             Williams, Lynch & Whitt, P.C., on brief), for
             appellees.


     Emmett Johnson Jafari (claimant) contends that the Workers'

Compensation Commission (commission) erred in denying him

compensation benefits on the ground that he failed to adequately

market his residual work capacity after August 28, 1998.        Upon

reviewing the record and the briefs of the parties, we conclude

that this appeal is without merit.     Accordingly, we summarily

affirm the commission's decision.     See Rule 5A:27.

     In order to establish entitlement to benefits, a partially

disabled employee must prove that he has made a reasonable

effort to procure suitable work but has been unable to do so.

See Great Atl. & Pac. Tea Co. v. Bateman, 4 Va. App. 459, 464,

     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
359 S.E.2d 98, 101 (1987).    "What constitutes a reasonable

marketing effort depends upon the facts and circumstances of

each case."   The Greif Companies v. Sipe, 16 Va. App. 709, 715,

434 S.E.2d 314, 318 (1993).    The factors the commission should

consider in deciding whether a claimant has made reasonable good

faith efforts to market his or her remaining capacity are:

          (1) the nature and extent of employee's
          disability; (2) the employee's training,
          age, experience, and education; (3) the
          nature and extent of employee's job search;
          (4) the employee's intent in conducting his
          job search; (5) the availability of jobs in
          the area suitable for the employee,
          considering his disability; and (6) any
          other matter affecting employee's capacity
          to find suitable employment.

National Linen Serv. v. McGuinn, 8 Va. App. 267, 272, 380 S.E.2d

31, 34 (1989) (footnotes omitted).      In reviewing the

commission's findings, "we review the evidence in the light most

favorable to . . . the party prevailing before the commission."

Id. at 270, 380 S.E.2d at 33.    Unless we can say as a matter of

law that claimant’s evidence sustained his burden of proof, the

commission’s findings are binding and conclusive upon us.      See

Tomko v. Michael's Plastering. Co., 210 Va. 697, 699, 173 S.E.2d

833, 835 (1970).

     In ruling that claimant failed to prove that he made a good

faith effort to market his residual work capacity, the

commission found as follows:

          While the claimant testified to a continuous
          employment search beginning in November

                                - 2 -
          1997, the time frame at issue pertains to
          his search for suitable employment after the
          [May 31, 1998] injury and [the August 27,
          1998] release to light duty. At the
          Hearing, he named five potential employers
          with whom he sought employment, and in his
          answers to interrogatories, he list four.
          The claimant's other evidence of marketing
          consisted of several unsubstantiated and
          somewhat conflicting statements of his
          attempts to find suitable employment.
          First, he testified that he had made between
          12 and 14 employment contacts since November
          1997. Then the claimant testified that he
          had made 12 to 14 employment contacts since
          July 1998. He later testified that he
          applied for 8 to 12 positions, in addition
          to the 12 to 14. These were "guesstimates"
          and the claimant did not support this
          testimony by identifying any of these
          alleged contacts. Considering the nature of
          his injury, work experience, age, and
          skills, this is not adequate proof of
          marketing over a period of approximately two
          months. There were only five specific
          contacts identified. Also, considering the
          relatively brief period between the time of
          the Hearing and the relevant marketing
          period, it is significant that the claimant
          could only specifically identify four to
          five contacts.

     The commission's findings with respect to claimant's

release to light duty in August 1998 and his marketing efforts

are amply supported by the record.    Based upon this record and

applying the guidelines enumerated in McGuinn, we cannot find as

a matter of law that claimant proved he adequately marketed his

residual work capacity between August 28, 1998 and November 1,

1998, the date his physician released him to return to work

without restrictions.



                              - 3 -
     We note that the record does not contain any factual or

legal basis to support claimant's argument that employer should

not have been entitled to rely upon the defense that claimant

failed to adequately market his residual capacity.

     For these reasons, we affirm the commission's decision.

                                                     Affirmed.




                              - 4 -